Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The Amendment filed on 1/11/2022 has been entered.  Claims 1-17 are currently pending in the application.
After careful consideration, the Examiner has withdrawn the restriction, reintroduced claims 13-17 and contacted the Applicant, Idongesit E. Ebong (Reg. #74,272), on 3/9/2022, to do an Examiners Amendment.  Claim 13 is amended and claim 16 has been canceled.
Claims 1-15 and 17 are hereby allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
1. (Original) A method for providing and managing a Top-Level Domain for identifying an object, comprising:

receiving a first domain name associated with a first object;
generating a “Whois” record associated with the received first domain name, the “Whois” record including a plurality of fields associated with the first domain name, the plurality of fields consisting of registration data required for creating the first domain name;
expanding the “Whois” record by adding one or more new fields associated with the first object to the “Whois” record, thereby linking the first domain name with the first object, wherein the one or more new fields comprises provenance information and metadata regarding the first object associated with the first domain name; and
creating a duplicate record of the “Whois” record in a blockchain system that is linked to the “Whois” record, wherein any changes in the “Whois” record is synced to the duplicate record.

2. (Original) The method of claim 1, wherein the one or more new fields includes an ownership of the first object, whereby transference of the first domain name from a first owner to a second owner is indicative of transference of ownership of the first object from the first owner to the second owner, and the second owner being reflected in the “Whois” record triggers a change in an ownership value in the duplicate record.

3. (Original) The method of claim 1, wherein creating the duplicate record comprises:
	initiating a first blockchain transaction to store information in the “Whois” record in the blockchain system; and


4. (Original) The method of claim 3, wherein a domain name service (DNS) registry is set as an owner of the first domain name in the blockchain system.

5. (Original) The method of claim 4, wherein an owner of the first object is different from the DNS registry and is stored in the duplicate record.

6. (Original) The method of claim 4, wherein the duplicate record is publicly accessed by third parties without authentication.

7. (Original) The method of claim 1, wherein the blockchain system automatically tracks the provenance information.

8. (Original) The method of claim 1, wherein transactions that change the one or more new fields are recorded in the blockchain system, the transactions serving as a chain of custody or an evidence of authenticity of the first object or the first domain name.

9. (Original) The method of claim 1, wherein the one or more new fields of the “Whois” record comprises an artist name, an artwork title, a creation date, a medium, and artwork dimensions.



11. (Original) The method of claim 10, wherein the resolver of the blockchain system facilitates mapping of the first domain name to the duplicate record.

12. (Original) The method of claim 1, wherein the first object is viewable on a website associated with the first domain name.

13. (Currently Amended) A system for providing and managing a Top-Level Domain for identifying an object, comprising:
 a domain name service (DNS) registry, configured to:
	store information concerning a first domain name associated with a first object, the DNS registry having access to a “Whois” record associated with the first domain name, the “Whois” record including a plurality of fields consisting of (a) registration data required for creating the first domain name and (b) new fields associated with the first object that link the first domain name with the first object, the new fields comprising provenance information and metadata regarding the first object; and 
	manage one or more domains in a blockchain system, wherein the first domain is included in the one or more domains, and wherein managing the one or more domains in the blockchain system includes creating a duplicate record of the and syncing any changes in the “Whois” record to the duplicate record in the blockchain system. 

14. (Original) The system of claim 13, wherein in the blockchain system, the DNS registry is an owner of the one or more domains but in the “Whois” record, one or more individuals separate from the DNS registry are owners of the one or more domains. 

15. (Original) The system of claim 13, wherein the duplicate record includes an owner of the first domain. 

16. (Cancelled) 

17. (Currently Amended) The system of claim [[16]]13, wherein the duplicate 

 Allowable Subject Matter
Claims 1-15 and 17 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s amendment and arguments filed on 1/11/2022. See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




3/9/2022
/THORNE E WAUGH/Examiner, Art Unit 2457      


/RAMY M OSMAN/Primary Examiner, Art Unit 2457